HUDOCK, Judge,
dissenting.
Respectfully, I dissent. The majority correctly points out that “a reputed father is entitled to a jury trial on the issue of paternity if it is demanded within ten days of the support conference.” Majority Slip Op. at p. 4. Both Mother and McFarlin were notified of their right to demand a jury trial on the issue of paternity at the April 13, 1988 support conference. Neither party demanded a jury trial on or before April 23, 1988 — the date when the ten day period expired. Because McFarlin did not demand the jury trial within ten days from the date of the original support conference, I would agree with the trial court that McFarlin waived his right to a jury trial on the issue of paternity.
The majority correctly cites 23 Pa.C.S.A. section 4343(a) as guaranteeing McFarlin the right to a jury trial on the issue of paternity. However, the right to a jury trial in a paternity action is not absolute and may be waived, either expressly or by implication. Smith v. Beard, 326 Pa.Super. 95, 100, 473 A.2d 625, 628 (1984); see also Cohen v. Sykes, 180 Pa.Super. 427, 428-30, 118 A.2d 208, 209 (1955) (when prothonotary erred by placing case on non-jury trial list even though defendant demanded a jury trial, the defendant was not entitled to a new trial after he proceeded with the non-jury trial). In order to secure a jury trial on the issue of paternity, McFarlin had to comply with the procedure set forth in Rule 1910.15(b). Failing to adhere to this procedure, McFarlin voluntarily waived the right to a jury trial. In Downs v. Scott, 201 Pa.Super. 278, 280, 191 A.2d 908, 910 (1963), this Court stated, “It is the right to a jury trial that is guaranteed by the Constitution and when there is a reasonable method of waiver provided, a party who waives the right in this method cannot contend, after he has lost the case, that he did not legally waive it.” I find that Rule 1910.15(b) provides such a “reasonable method of waiver” making this principle of waiver applicable to the instant case.
A trial court has discretion to allow a party to withdraw a waiver of the right to a jury trial. Rodney v. Wise, 347 Pa.Super. 537, 543, 500 A.2d 1187, 1190 (1985). Ordinarily, if the party demonstrates sufficient legal cause to withdraw a waiver of the right to a jury trial, the court may permit a withdrawal of the waiver. Id. However, “a mere change of heart will not constitute sufficient legal cause for withdrawing an express jury waiver.” Id.
In the instant case, McFarlin has not offered any explanation or legal cause which would justify a withdrawal of his waiver of the right to a jury trial. As such, I find no abuse of the trial court’s discretion in failing to allow him to proceed with a jury trial.
I agree with the majority’s conclusion that once a new trial is granted, the case is tried de novo as to all issues which arose at the original trial. However, this general principle of law does not mean that the parties are entitled to start the civil proceeding over at the pleading stage. Once a case is remanded for a new trial, the case commences as if the original trial never occurred — it does not commence at the pleading stage. Without showing good cause as to why he should be allowed to withdraw his waiver of a jury trial, I would find that McFarlin is not entitled to a second opportunity to demand a jury trial once the case is remanded for a new trial.